                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                        Civil Action No.: 5:19-cv-327

 MANUEL TORRES,                  )
                                 )
              Plaintiff,         )
                                 )
        v.                       )
                                 )
 TRACY LYNN CARTER, in his       )                                   ORDER
 official capacity as Lee County )
 Sheriff; TOWN OF APEX, NORTH )
 CAROLINA; and TOWN OF SILER )
 CITY, NORTH CAROLINA,           )
                                 )
              Defendants.        )

       THIS MATTER is before the Court on Plaintiff’s Motion for Leave to Amend

Complaint. Having considered Plaintiff’s Motion and the accompanying Memorandum of Law,

the Court has determined that it would be neither futile nor prejudicial to the Defendants to allow

Plaintiff to Amend his Complaint. IT IS THEREFORE

       ORDERED, that on Plaintiff’s Motion for Leave to Amend, he may amend his

Complaint as proposed. It is further

       ORDERED, that Plaintiff is DIRECTED to file within five days of the date of this

order Plaintiff’s First Amended Complaint. It is further

       ORDERED, that the Clerk is directed to send a copy of this Order to counsel of

record for the Plaintiff and all Defendants.


SO ORDERED, this the 9th day of December, 2019.
                                                                   LOUISE W. FLANAGAN
                                                                   United States District Judge



           Case 5:19-cv-00327-FL Document 29 Filed 12/09/19 Page 1 of 1
